Citation Nr: 1041162	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  06-15 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hepatitis. 

2.  Entitlement to service connection for Meniere's disease. 


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1943 to February 
1946. 
These matters come before the Board of Veterans' Appeals (Board) 
on appeal of a January 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In a July 2008 decision, the Board, in part, denied the Veteran's 
claims of entitlement to service connection for hepatitis and 
Meniere's disease.  The Veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims (the 
Court).  In a Memorandum Decision dated November 10, 2009, the 
Court vacated the portion of the Board's decision which denied 
service connection for these two issues and remanded the case.  
In essence, the Court stated that the "Board provided an 
inadequate statement of reasons or bases for its determination 
that the duty to assist had been fulfilled."  See the Memorandum 
Decision, page 1.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran if 
further action is required.

Issue not on appeal

In the above-mentioned July 2008 decision, the Board also 
remanded the Veteran's claim of entitlement to service connection 
for a gastrointestinal disability.  However, in a September 2008 
written statement, the Veteran's representative withdrew the 
appeal of this issue.  As such, it is no longer for appellate 
consideration.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this case 
must be remanded for additional evidentiary development.  

In the November 2009 Memorandum Decision, the Court stated that 
"the Board provided an inadequate statement of reasons or bases 
for its determination that the duty to assist had been fulfilled 
when it did not discuss whether [the Veteran] had demonstrated 
good cause for missing his scheduled VA examinations."  It was 
further stated that "the Board should have ordered a new 
examination or explained why it could proceed to decide the claim 
in the absence of such examination."  Id.

The record indicates that the Veteran was scheduled for multiple 
VA examinations which were to take place on November 30, 2005.  
In an October 2005 statement, the Veteran's attorney stated that 
the Veteran's medical conditions, combined with the winter 
weather, rendered him incapable of traveling 260 miles to attend 
his VA examinations.  [While cognizant that the Court indicated 
that this statement was made by the Veteran's physician, the 
record indicates that it was signed by R.J.M, Esq., the Veteran's 
then attorney representative.]  The Veteran subsequently did not 
report for his scheduled November 2005 VA examinations. 

Once the Secretary undertakes an effort to provide a Veteran with 
an examination when developing a service connection claim, even 
if not statutorily obligated to do so, he must provide an 
adequate one or, at a minimum, notify the claimant why one will 
not or cannot be provided.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  In this case, the VA attempted to provide 
the Veteran with VA examinations in connection with his claims of 
entitlement to service connection for hepatitis and Meniere's 
disease.  He has demonstrated "good cause" for his failure to 
report and VA has not notified him of why an additional 
examination will not, or cannot be provided.  Accordingly, a 
remand is required in order to schedule the Veteran for 
additional VA examinations.  

In the now-vacated July 2008 decision, the Board discussed the 
Veteran's failure to properly authorize VA to obtain his private 
medical records.  See the vacated July 2008 decision, pages 5-6.  
Although the Veteran argued that VA did not satisfy its duty to 
assist when it failed to obtain his private treatment records, 
the Court found that "in light of the need to remand for the 
Board to provide an adequate statement of reasons or bases for 
its determination that the duty to assist had been fulfilled, 
[the Veteran's] argument . . . regarding his private medical 
records is moot."  Since the Board is remanding the Veteran's 
claims for additional development, an effort should be made to 
obtain his private treatment records. 


Accordingly, the case is REMANDED for the following action:

1.  VBA should contact the Veteran and ask 
that he identify all providers of medical 
examination, hospitalization and/or treatment 
pertaining to his claimed hepatitis and 
Meniere's disease, since service.  Any 
records so identified, not already of record, 
should be obtained and associated with the 
Veteran's VA claims folder.  

2.  VBA should obtain the Veteran's VA 
treatment records from November 2008 to the 
present.  All records so obtained should be 
associated with the Veteran's claims folder.

3.  VBA should then schedule the Veteran for 
a clinical examination, to be conducted in 
an other than "winter weather" month, 
by a clinician with appropriate expertise, to 
provide an opinion, with supporting 
rationale, as to whether the Veteran's has 
Meniere's disease, and, if so, whether this 
disability is at least as likely as not (50 
percent probability or greater) related to 
his military service to include acoustic 
trauma therein.  If the Veteran is found not 
to have Meniere's disease, the examiner 
should reconcile his/her negative clinical 
finding with the diagnosis contained in a 
July 31, 2008 clinical progress note from the 
Tri Valley Health System.  The claims folder 
must be made available for review by the 
examiner in conjunction with the examination.  
A report should be prepared and associated 
with the Veteran's VA claims folder.  

4.  VBA should schedule the Veteran for a 
clinical examination, to be conducted in an 
other than "winter weather" month, by a 
clinician with appropriate expertise to 
provide an opinion, with supporting 
rationale, as to whether the Veteran's has 
hepatitis, and, if so, whether this 
disability is at least as likely as not (50 
percent probability or greater) related to 
his military service.  The claims folder must 
be made available for review by the examiner 
in conjunction with the examination.  A 
report should be prepared and associated with 
the Veteran's VA claims folder. 

5.  VBA should then readjudicate the issues 
on appeal.  If any benefit sought on appeal 
remains denied, VBA should provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate period of time for response. 
The case should then be returned to the Board 
for further consideration, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


